Citation Nr: 1615364	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  14-08 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension.  

2.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of right hand frostbite.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for residuals of left hand frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to March 1975.  Service personnel records show that the Veteran served at U-Tapao Airfield, in Thailand, and at Ellison Air Force Base, Alaska, during his service.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2011 and February 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in October 2015, and a transcript of the hearing is associated with his claims folder.  

Service connection for diabetes mellitus was originally denied in a December 2001 rating decision because there was no evidence to establish that the Veteran was entitled to presumptive service connection based on herbicide exposure.  The RO has currently characterized the issue before the Board as a claim to reopen.  However, since the December 2001 rating decision, a February 1973 service department report, indicating that it was declassified in July 1994, was received in August 2012.  The report indicates that herbicides were employed to assist in the vegetation control on the perimeter of air bases in Thailand, including U-Tapao.  While the records were declassified prior to the December 2001 rating decision, these records were not previously of record or considered by the RO at that time.  As such, 38 C.F.R. § 3.156(c) applies and the claim will be reconsidered on the merits. 

The issues of service connection for residuals of frostbite of both hands are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for hypertension in April 1977 and declined to reopen the claim in August 1994.  The Veteran did not appeal, nor was new and material evidence received within one year of the September 1994 notification of the latter decision.

2.  Since the final September 1994 decision denying service connection for hypertension, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  

3.  The RO denied service connection for right hand frostbite in December 1976.  The Veteran did not appeal, nor was new and material evidence received within one year of the January 1977 notification of the decision.

4.  Since the final December 1976 decision denying service connection for right hand frostbite, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received.  

5.  The evidence shows that the Veteran was probably exposed to herbicides while stationed at U-Tapao Air Force Base in Thailand during his Vietnam Era service.  

6.  He now has diabetes mellitus and prostate cancer.

CONCLUSIONS OF LAW

1.  The August 1994 RO decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria to reopen the claim for service connection for hypertension based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The December 1976 RO decision denying service connection for right hand frostbite is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  The criteria to reopen the claim for service connection for residuals of right hand frostbite based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The criteria for service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for prostate cancer are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the claims for service connection for residuals of right hand frostbite are not being finally decided herein, a discussion regarding the adequacy of notification and assistance is not necessary at this time.  For the hypertension claim, adequate notice, including that required by Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning reopening previously denied claims, was provided in August 2011.  

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  No VA examination is necessary for the hypertension claim as new and material evidence has not been received.  All known and available records relevant to the issues being decided on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

As the claims for service connection for diabetes mellitus and prostate cancer are being granted, there can be no prejudice to the Veteran for any lack of required notice or assistance.  For the hypertension claim being finally decided at this time, the Board finds that VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision at this time.  

Claims to reopen 

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Hypertension

The RO denied service connection for hypertension in April 1977 and denied a claim to reopen in August 1994.  The Veteran did not appeal, nor was new and material evidence received within one year of the September 1994 notification of the latter decision.  Accordingly, the September 1994 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  At the time of the April 1977 rating decision, hypertension was not shown in service and the separation examination was negative for it.  Additionally, a February 1977 VA examination found blood pressure readings ranging from 110-130/74-84  and the report contains no diagnosis of hypertension.  The examiner stated that as far as he could determine, there were no definite irregularities.  At the time of the September 1994 rating decision, private medical records from 1989 showed a diagnosis of hypertension.  However, no competent evidence related it to service.  

Since the final September 1994 rating decision, medical evidence relating the Veteran's hypertension to service has not been submitted.  Additionally, while there is now satisfactory evidence of in-service herbicide exposure, as will be discussed further below, the addition of ischemic heart disease to the list of diseases at 38 C.F.R. § 3.309(e) which are presumptive to Agent Orange exposure does not provide a basis to consider the claim for service connection for hypertension on the merits.  The provisions of 38 C.F.R. § 3.309(e), NOTE 2, specifically indicate that ischemic heart disease does not include hypertension.  Moreover, the Veteran has not claimed that herbicide exposure caused his hypertension.  As new and material evidence has not been received, the claim for service connection for hypertension may not be reopened and remains denied.  

Right hand frostbite

As concerns the claim for service connection for residuals of right hand frostbite, the RO denied service connection for right hand frostbite in December 1976.  The Veteran did not appeal, nor was new and material evidence received within one year of the January 1977 notification of the decision.  Accordingly, the December 1976 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  At the time of the December 1976 rating decision, the basis of the decision was that frostbite of the right hand had been claimed by the Veteran, but was not shown by the evidence of record.  The Veteran's available service treatment records did not show it.  He had claimed that it was incurred in 1972 at Ellison Air Force Base in Alaska, and that it still bothered him in cold weather.  He stated that at the time of his separation examination, his frostbite of fingers of the right hand was brought to the attention of the examiner.  At the time of a November 1976 VA examination, he advised the examiner that in 1973, while in Alaska, he dropped a wrench in the snow, took off his glove to reach for it, and wound up with frostbite on his right hand.  He received immediate treatment for it and apparently got by without any particular serious residuals or problems.  The examiner examined the circulatory system of the Veteran's hand, and indicated that he could find no significant changes in it which could be responsible as residual of his frostbite.  The diagnosis was significant residuals of frostbite, not found.  

Since that decision, additional evidence has been received.  The Veteran testified in October 2015 that he did a 30-day rotation to Ellison Air Force Base in Anchorage, Alaska, in about the latter part of 1970 or the early part of 1971.  During a pre-flight inspection one morning, the temperature was 65 below, and he dropped an 8-inch crescent wrench.  He had to pull his glove off to get it, and when he reached down to pick it up, it stuck to his hand.  He continued on until the driver came back with the truck.  The Veteran pulled his glove off to get a cup of coffee, and the driver told him he needed to go to the dispensary.  The Veteran did not want to go to the dispensary, as he had an airplane leaving in about 45 minutes.  However, the driver turned around and got another crew chief, and took the Veteran to the dispensary.  At the dispensary, they put the Veteran's hand in a whirlpool and gave him treatment, then wrapped his hand up and told him to go back to the dorm and not back to the flight line until he was leaving, because they saw his record saying that he was leaving in only 9 days.  They told him to keep his hand warm, but it was cold outside.  This involved his right hand.  The Veteran felt that he now has arthritis and pain, and that it is due to the in-service frostbite.  He stated that he was on Celebrex now to help with the ache, and was being treated by a Dr. Ballard at the Sherwood Medical Clinic.  He felt that his service treatment records from Alaska might be missing because he was in Alaska on TDY. 

The Board finds that the newly received evidence could reasonably substantiate the claim were the claim to be reopened, by providing additional relevant information and triggering VA's duty to assist, and that as such, this evidence is new and material and the claim is reopened.  Shade.  This new evidence provides additional details about the injury and treatment which the Veteran sustained in service, and indicates that he may now have right hand arthritic pain as a result of his in-service frostbite.  It appears that he is now specifying arthritic pain as a residual of frostbite.  He did not do this in 1976, and the examiner in November 1976 seemed to be focusing on circulatory impairment as a residual of frostbite.  

Service connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

If a Veteran served in the Republic of Vietnam during the Vietnam Era, or served between April 1, 1968 and August 31, 1971 in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, he or she is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  VA currently recognizes Type 2 diabetes, as well as prostate cancer, as presumptively associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).  VA does not recognize hypertension as presumptively associated with herbicides.  See 38 C.F.R. § 3.309(e), NOTE 2.  If a Veteran did not serve in the Republic of Vietnam during the Vietnam Era, or in the Korean DMZ as described above, actual exposure to herbicide agents is necessary to trigger the presumption of service incurrence based on herbicide exposure.  38 C.F.R. § 3.309.  

Diabetes mellitus and prostate cancer

The Veteran claims to have been exposed to Agent Orange or a similar herbicide during his confirmed duty in Thailand.  Service personnel records show that the Veteran's primary specialty was JET ACFT ONE & TWO ENGINE, and that he served at U-Tapao Airfield, in Thailand.  

The provisions of M21-1, Part IV, Subpart ii, 1.H.5.a, b, contain instructions and information pertaining to contentions regarding herbicide in Thailand during the Vietnam era.  Special consideration of herbicide exposure on a factual basis is to be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This consideration includes Veterans who served at U-Tapao Airfield. The duties that are considered to have placed Veterans on or near the perimeter include security policeman, security patrol dog handlers, members of the security police squadron, or those who are otherwise shown to be near the air base perimeter by evidence of daily work duties, performance evaluations, or other credible evidence. 

Service treatment records are silent for diabetes mellitus and prostate cancer.  Both, however, are currently diagnosed.  A February 1973 service department report, indicating that it was declassified in July 1994, was received in August 2012.  The report indicates that to further aid in observation to prevent sapper attacks at Air Bases in Thailand, including U-Tapao Air Force Base, herbicides were employed during the Vietnam Era to assist in the difficult task of vegetation control on the base perimeter.  Dense jungles were rated as the greatest threat to defenses at U-Tapao.  

A May 2010 Compensation and Pension (C&P) Service Bulletin indicates that there is some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with characteristics of tactical herbicides.  Therefore, the C&P Service has determined that a special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  If a U.S. Air Force Veteran served at U-Tapao Air Force Base near the air base perimeter, as shown by credible evidence, then herbicide exposure should be acknowledged.  The applicable period is from February 28, 1961 to May 7, 1975.  

The Veteran testified in October 2015 that he was a KC135 crew chief while he served in Thailand from about 1970 to the end of 1972, at U-Tapao Air Force Base, and that as such, he worked on the flight line, could see the perimeter from the flight line, and was about 60 to 80 yards from the perimeter.  Additionally, he went in and out of the base, and in the evening, he saw them spray the area with chemicals.  

Based on the evidence for consideration, the Board concludes that the Veteran likely was exposed to herbicides during the time while he was stationed at U-Tapao Air Force Base during his service as a consequence of duties near the base perimeter.  In light of this and the fact that diabetes mellitus and prostate cancer are presumptive diseases associated with herbicide agents under 38 C.F.R. §§ 3.307 and 3.309, service connection is warranted for them on a presumptive basis.  Reasonable doubt is resolved in his favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

ORDER

Service connection for diabetes mellitus is granted.  

Service connection for prostate cancer is granted.  

The application to reopen the claim for service connection for hypertension is denied.

The application to reopen the claim for service connection for residuals of right hand frostbite based on new and material evidence is granted.  To this extent only, the claim is allowed.  


REMAND

The Board has reopened the claim of service connection for frostbite of the right hand.  The Veteran is also claiming service connection for residuals of frostbite of the left hand.  In an October 1976 claim, he indicated that he had sustained right hand frostbite in service in Alaska and that it still bothered him in cold weather.  On VA examination in November 1976, it was reported that the Veteran's right hand became a little blue and then white after the cold exposure; that he received immediate treatment for in-service frostbite of his right hand; that it cleared up very nicely, without him losing any nails or skin; and that he apparently got by without any particular serious residuals or problems.  The VA examiner found that there were no significant skin abnormalities and that there were no significant circulatory changes on examination.  No orthopedic evaluation of the Veteran's right hand was provided.  The Veteran is now claiming arthritic pain manifestations of that frostbite, and he indicated in March 2014 that the in-service frostbite affected both hands.  

While there are no service treatment records of record showing frostbite, the Board accepts that right hand frostbite occurred while the Veteran was TDY for 30 days in Alaska, that he may have also sustained left hand frostbite at the time as well, and that any records of service treatment for frostbite are lost.  

It is possible that the Veteran now has arthritic pain of his hands which is related to his in-service frostbite.  He has indicated that he sees Dr. Ballard, a private physician at the Sherwood Medical Clinic, to treat his arthritis.  Any records of treatment provided by Dr. Ballard or by any other physician who has noted hand symptoms over the years since service may contain information relevant to his claims, and as such, they should be obtained.  Additionally, thereafter, a VA examination as indicated below is necessary in order to assist the Veteran with his claims.  All of this is pursuant to 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all available medical records of treatment which concern the Veteran's claims for service connection for residuals of frostbite of the hands.  This should include all records of treatment he has received from Dr. Ballard at the Sherwood Medical Clinic, and any other medical records showing hand symptoms or pathology over the years since service. 

2.  After the above development has been completed, schedule the Veteran for a VA examination to address the nature and etiology of any residuals of frostbite of the hands, to include any arthritis or arthritic pain of the hands.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  Any medically indicated tests should be performed. 

The examiner should assume that the Veteran sustained a right hand frostbite injury in service, and consider whether he sustained a left had frostbite injury based on information of record and any questioning of the Veteran which is necessary.  The examiner should consider the information which the Veteran provided at the time of the original, November 1976 VA examination for frostbite residuals, to include his report that after treatment for right hand frostbite in service, he apparently got by without any particular serious residuals or problems, as well as all relevant information which he has provided since, such as his October 2015 hearing testimony to the effect that he now has arthritis of his hands which he feels resulted from his in-service frostbite.  

Based upon the examination results and a review of the claims folder, the examiner should respond to the following:

Does the Veteran have any residuals of in-service right hand frostbite, to include arthritis or arthritic pain of the right hand?  Is it likely that the Veteran also sustained a frostbite injury to his left hand in service?  In answering this question, the examiner may consider any information which the Veteran may provide concerning any in-service left hand symptoms at the time of his right hand frostbite injury at Ellison Air Force Base in Alaska.  Next, assuming for the sake of argument that the Veteran did sustain a left hand frostbite injury in service, does he now have residuals of such left hand frostbite, to include arthritis or arthritic pain of the left hand?  

The examiner should provide a carefully explained rationale for each of the opinions with discussion, as appropriate, of the evidence of record, including that mentioned above.

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


